Title: Samuel H. Smith to Thomas Jefferson, 21 October 1814
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear
Sir 
Washn
Oct. 21.
1814
          I was
this day invited by the
Library Come to a conference with
them.
          They represented that in
consequence of the
amendment to their report, it became necessary to
ascertain the value of the library & to obtain an authority from the
two
Houses to pay it, to enable them to do wch they enquired of me whether I could specify
the sum that would be received for it. I replied that I was unable to state its
value, and that I was certain that it would be much more agreeable to You that
this should be done either by
the come themselves or by
disinterested persons; that I was persuaded that you would feel some delicacy,
if not repugnance, to setting a value on Your own property, & that You
might in forming the estimate
from obvious motives be
driven to the alternative of either depreciating its value, or of laying
yourself open to the imputation of extravagance. I therefore proposed another
course. That the Library should be estimated by some one sent for that purpose,
or, wch I considered
most advisable, that it should be brought to this place without delay, valued
by the
Committee, or by persons named by
the Come, or by
the Come & myself, that
this valuation should be submitted to
the Come, and
if agreed to by them that
a correspondent report & contract should be made to
Congress, of whose approbation I did not
entertain a doubt; that should, however, a different result ensue I would take
the responsibility on myself.
          To this
the Come answered that they
did not consider themselves authorised to take the proposed steps, & that
having agreed to receive the library, even provisionally,
Congress might be considered as committed
in regard to a definitive agreement. They added that in
ascertaining its value they did not wish any
estimate, as made by you,
to be submitted to them; that the information I might obtain would be entirely
private & confidential; and that
my proposition, that a
certain sum would be received for it, wch sum they did not mean should be computed with
close precision, would be accepted as the basis of a contract.
          Our conversation conclusively exhibited
their purpose not to proceed without a proposition analogous to that
desired.
          Upon the whole, although not
insensible to the delicacy of the step, I would recommend that you authorise me
to state that a sum not exceeding a specified amount will be received, &
that to guard against any unjust imputation such sum within that amount will be
taken as shall be the result of a valuation to be made after the library is on
the spot.
          Our political movements
here, although as usual tardy, presage uncommon harmony. 
          I am, with great & sincere respect &
esteem.Sa H
Smith
        